IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MARYSELY GONZALEZ,

              Appellant,

 v.                                                     Case No. 5D16-1346

GUILLERMO HEWITT,

              Appellee.

________________________________/

Opinion filed March 10, 2017

Appeal from the Circuit Court
for Lake County,
Mark J. Hill, Judge.

Brandon M. Tyson, of Tyson Law Firm,
LLC, Altamonte Springs, for Appellant.

No Appearance for Appellee.


PER CURIAM.

       Marysely Gonzalez (“Mother”) appeals the default final judgment of paternity,

contending that the trial court erred in summarily denying her motion to set aside the

default judgment without an evidentiary hearing regarding her allegations of excusable

neglect. We agree. We therefore reverse the judgment and remand with instructions to

hold an evidentiary hearing on Mother’s motion to vacate. We also note that the trial court

erred in failing to make appropriate findings regarding the best interest of the child
pursuant to section 61.13(3), Florida Statutes (2016), and by failing to include an

explanation of the method by which Mother can establish timesharing with the child.


      REVERSED and REMANDED.


SAWAYA and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                           2